 Chad M. Shandler
 Director
 302-651-7836
 Shandler@rlf.com


January 22, 2021

VIA ECF AND HAND DELIVERY

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street, Unit 19, Room 4324
Wilmington, Delaware 19801-3555

       Re: Tom Hussey Photography, LLC v. BDG Media, Inc., C.A. No. 20-404-MN

Dear Judge Noreika:

        We represent defendant BDG Media, Inc. (“BDG”) in the above-captioned action, and we
write in response to plaintiff Tom Hussey Photography, LLC’s (“Plaintiff”) letter seeking leave to
file an amended complaint. D.I. 21.1 Because Plaintiff’s proposed amendments cannot cure the
deficiencies cited in the Court’s Memorandum Opinion dismissing the original complaint (D.I. 18;
“Opinion” or “Opin.”), and because Plaintiff failed to heed the Court’s warning about the
inappropriateness of refiling in the current forum, leave to amend should be denied.

        While leave to amend is freely granted, amendment should not be granted where the
proposed amendments are futile. See, e.g., Parker v. Google, Inc., 242 F. App’x 833, 839 (3d Cir.
2007) (denying leave to amend where claim raised in the amended complaint “suffered from
similar defects” as already discussed in previous order partially granting 12(b)(6) motion);
Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988) (court may deny a
motion to amend where “the amended complaint cannot withstand a renewed motion to dismiss”).
In Dodots Licensing Sols. LLC v. Lenovo Holding Co., Inc., for example, Your Honor declined to
permit the amendment of patent infringement claims where “[t]he law [wa]s clear that . . . no facts
could be pleaded to state a claim of direct infringement based on [the defendant’s] activities.” See
C.A. No. 18-098-MN, 2018 WL 6629709, at *5 (D. Del. Dec. 19, 2018) (Noreika, J.) (dismissing
with prejudice certain claims and denying leave to amend based on futility).

         Here, the proposed amendment does not remedy the errors that are fatal to Plaintiff’s ability
to state a claim against BDG (as already addressed in the Opinion): namely, the fact that BDG did
not engage in volitional conduct that would violate one or more of the exclusive rights under
Section 106 of the Copyright Act. See Opin. at 4-5 (rejecting Plaintiff’s argument that BDG’s
       1
          BDG intends to fully address Plaintiff’s Rule 59(e) motion (D.I. 20) in its opposition
briefing due January 29, 2021.
The Honorable Maryellen Noreika
January 22, 2021
Page 2


“passive display of copyrighted works” in “leaving the copyrighted images on the Flavorwire
website” constituted volitional conduct, particularly where BDG did not “commit the initial act of
making the copyrighted works visible”); see also VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 732
(9th Cir. 2019) (“to demonstrate volitional conduct, … [a plaintiff] must provide some ‘evidence
showing [the alleged infringer] exercised control (other than by general operation of [its
website]); selected any material for upload, download, transmission, or storage; or instigated any
copying, storage, or distribution’ of its photos”) (emphasis added); Leonard v. Stemtech Health
Scis., Inc., No. CV 08-67-LPS-CJB, 2013 WL 5288266, at *5 (D. Del. Sept. 19, 2013) (“what
matters is whether it can be said that volitional conduct on the part of the defendant caused the
infringement”). Plaintiff fails to allege that anything about the underlying articles was changed: it
fails to allege that the photographs were touched or even that the content of the articles was
changed.2

        Instead, the proposed amendment adds more facts to the already-dismissed cause of action,
presumably to support the arguments already raised (which were rejected), and to manufacture
issues of fact, but they miss the mark. BDG’s continued general management of a news website
it acquired – by adopting terms of use, producing new content, and buying advertising – does not
constitute volitional conduct pertaining to alleged infringing acts, consistent with the Court’s prior
holding. Opin. at 3-5. As a matter of logic, replacing advertising is not making a copy or a new
display of a work, nor is adding terms and conditions or additional links that contain new articles
on different topics. See, e.g., D.I. 21-2 ¶¶ 15, 24, 30; see also D.I. 15 at 3-4.3 This is simply part-
and-parcel of the allegations Plaintiff made before, and Plaintiff cannot survive another motion to
dismiss by simply adding more allegations that only detail further aspects of BDG’s management
and hosting of the Flavorwire-related business and website.

        Plaintiff’s amendment further contains new allegations that “[e]ach person who viewed the
. . . Website received a copy of each of the Copyrighted Works . . . [i]n this way, Defendant
distributed copies of the Copyrighted Works to visitors of its Website.” D.I. 21-2 ¶ 37. But
Plaintiff already made this argument in its opposition to the motion (D.I. 14 at 6), and the Court
already properly rejected it. Opin. at 6 (rejecting argument that BDG was responsible for a new
infringement “[e]ach time a visitor to Defendant’s Website viewed the Copyrighted Works”).

        Plaintiff’s amended complaint also fails to address the various other theories that BDG
asserted in its previous motion, including BDG’s arguments regarding its motion to transfer venue,
which the Court found “particularly compelling.” Opin. at 6-7 n.3. The Court urged Plaintiff, in

        2
            None of the “Recent Posts” is alleged to contain Plaintiff’s claimed works. See D.I. 21-2
¶ 28.
        3
          Plaintiff does not and cannot deny its prior allegation that the photographs remained
hosted on a separate website owned by WordPress, and that the photographs were embedded on
the Flavorwire site and elsewhere at a time prior to BDG’s acquisition. D.I. 21-2 at 7-8. This is so
no matter what definitions Plaintiff chooses to use as it tries to conflate articles from the past with
every article on Flavorwire.com.
The Honorable Maryellen Noreika
January 22, 2021
Page 3


no uncertain terms, to “carefully consider its choice of forum should it decide to amend its
pleading.” Id. Plaintiff ignored the Court’s suggestion without explanation, and failed to revise
any of its allegations about venue. D.I. 21-2.

        Furthermore, despite having seen BDG’s briefing on its arguments with respect to the
untimeliness of Plaintiff’s claims (D.I. 15 at 5), Plaintiff fails to cure its pleading defects relating
to same.4 It is clear that the violation here took place in 2011, was available on the open internet,
that Plaintiff is in the business of photography and enforcing its rights (in particular as to the
specific photographs at issue), and that the use was never concealed. Id. Plaintiff’s allegations in
the proposed amendment relating to its discovery of the purported infringement remain materially
untouched. D.I. 21-2.

        Accordingly, for the reasons set forth above, BDG respectfully requests that the Court deny
Plaintiff’s request for leave to amend.

                                                       Respectfully,

                                                       /s/ Chad M. Shandler

                                                       Chad M. Shandler (#3796)

cc:    All counsel of record (via ECF)




       4
           Plaintiff also fails to amend its complaint to cure the defects relating to BDG’s successor
liability argument. D.I. 9-11.
